DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3-9, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kingsbury et al. (U.S. 2018/0322768).
With regard to claim 1, Kingsbury teaches a method for providing a notification, (Fig. 3B; Fig. 6, 600; [abstract] determines that a wearable electronic device is in a misplaced condition) comprising: 
(Figs. 3A-3B; [abstract] determines that a wearable electronic device is in a misplaced condition; [0001] It is common for users of wearable devices to clip the device to their clothing);
 	obtaining usage status information of the wearable device when the wearable device is unworn by the user (Fig. 3B; [abstract] In response to determining that the wearable electronic device is in a misplaced condition, the approach transmits an alert regarding the misplaced condition; [0008] FIG. 3B is a diagram depicting the same user having dropped the wearable electronic device at the first location and moved to a second location with the electronic device notifying the user; [0012] If the device completely stops moving during the time period when it is typically moving, then this is an indicator that the device is no longer being worn.  If this situation is detected, the user can be warned in a variety of possible ways); 
 	determining whether to send the notification based on the usage status information of the wearable device (Fig. 4, 410; Fig. 6, 600 and 610; [0032] Because wearable electronic device 310 is no longer attached to the user, it is stationary which results in a misplaced condition that causes process 325 to occur that performs one or more alerts that are aimed at alerting user 300 that the user has left the wearable electronic device behind; [0035] At step 410, the setup process prompts the user whether device uses clip that is aware of being disconnected from user's clothing…Selected alerts might include sending text message, send email messages, sounding an audible alarm at the device, transmitting a phone message, transmitting a visual alert at the device using a bright light at the device's screen, etc. In one embodiment, the available notification types are selected from data store 435); and 
 	sending the notification when a predefined condition is met (Fig. 4, 410 and 425; Fig. 6, 600; [0032] FIG. 3B is a diagram depicting the same user that was shown in FIG. 3A having dropped the wearable electronic device at the first location and moved to a second location with the electronic device notifying the user).

With regard to claim 3, the limitations are addressed above and Kingsbury teaches wherein the usage status information of the wearable device comprises at least one of: a current geographic location of the wearable device ([0031] the user can predefine geographic locations where it is acceptable for the wearable electronic device to be stationary. These predefined geographic locations might include the user's home, office, or other place where the user routinely removes the wearable electronic device from the user's person, such as to charge the wearable electronic device; [0033] FIG. 4 shows the user setting up the features of the alerts including establishing which alerts to perform, whether they are repeated, as well as establishing predetermined geographic locations where the misplaced condition is inhibited, such as at the user's home), a currently-remaining power parameter value of the wearable device, or an unworn duration of the wearable device.

With regard to claim 4, the limitations are addressed above and Kingsbury teaches wherein determining whether to send the notification comprises:
 	obtaining a set of security locations ([0028] The Trusted Platform Module (TPM 195) shown in FIG. 1 and described herein to provide security functions is but one example of a hardware security module (HSM).  Therefore, the TPM described and claimed herein includes any type of HSM including, but not limited to, hardware security devices that conform to the Trusted Computing Groups (TCG) standard); and 
 	determining that the predefined condition is met when the current geographic location of the wearable device is out of the set of security locations ([0028] The Trusted Platform Module (TPM 195) shown in FIG. 1 and described herein to provide security functions is but one example of a hardware security module (HSM).  Therefore, the TPM described and claimed herein includes any type of HSM including, but not limited to, hardware security devices that conform to the Trusted Computing Groups (TCG) standard, and entitled "Trusted Platform Module (TPM) Specification Version 1.2." The TPM is a hardware security subsystem that may be incorporated into any number of information handling systems, such as those outlined in FIG. 2) and the unworn duration of the wearable device is greater than a preset duration threshold ([0030] A time threshold can be established so that an amount of time that the wearable electronic device remains stationary is compared to the threshold before a misplaced condition is triggered; [0041] Returning to decision 520, if the wearable electronic device is not using a device holder or a clip to attach the device to the user's clothing or if a disconnect of the device from the holder or clip has not been detected, then decision 520 branches to the `no` branch whereupon a determination is made whether the device has been stationary for a predetermined time threshold, such as five seconds (decision 540).  If the device has been stationary for longer than the predetermined threshold, then decision branches to the `yes` branch to perform decision 550.  On the other hand, if the device is moving or has not been stationary for the time threshold, then decision 540 branches to the `no` branch which continues to loop back and monitor the movement of the device until the device is found to be stationary).

With regard to claim 5, the limitations are addressed above and Kingsbury teaches wherein determining whether to send the notification comprises:
 	obtaining a set of security locations ([0028] The Trusted Platform Module (TPM 195) shown in FIG. 1 and described herein to provide security functions is but one example of a hardware security module (HSM).  Therefore, the TPM described and claimed herein includes any type of HSM including, but not limited to, hardware security devices that conform to the Trusted Computing Groups (TCG) standard); and 
 	determining that the predefined condition is met when the current geographic location of the wearable device is out of the set of security locations ([0028] The Trusted Platform Module (TPM 195) shown in FIG. 1 and described herein to provide security functions is but one example of a hardware security module (HSM).  Therefore, the TPM described and claimed herein includes any type of HSM including, but not limited to, hardware security devices that conform to the Trusted Computing Groups (TCG) standard, and entitled "Trusted Platform Module (TPM) Specification Version 1.2." The TPM is a hardware security subsystem that may be incorporated into any number of information handling systems, such as those outlined in FIG. 2) and a currently-remaining power parameter value is less than a preset power parameter threshold ([0030] A time threshold can be established so that an amount of time that the wearable electronic device remains stationary is compared to the threshold before a misplaced condition is triggered; [0041] Returning to decision 520, if the wearable electronic device is not using a device holder or a clip to attach the device to the user's clothing or if a disconnect of the device from the holder or clip has not been detected, then decision 520 branches to the `no` branch whereupon a determination is made whether the device has been stationary for a predetermined time threshold, such as five seconds (decision 540).  If the device has been stationary for longer than the predetermined threshold, then decision branches to the `yes` branch to perform decision 550.  On the other hand, if the device is moving or has not been stationary for the time threshold, then decision 540 branches to the `no` branch which continues to loop back and monitor the movement of the device until the device is found to be stationary).

With regard to claim 6, the limitations are addressed above and Kingsbury teaches wherein determining whether to send the notification comprises:
 	when a smart terminal is connected to the wearable device, obtaining a distance between the wearable device and the smart terminal ([0025] Optical distance sensor 148 can detect the distance from a device to various objects, such as users of the system, while digital camera 150 can be used to capture images of objects, such as users of the system, to enable recognition software, such as facial recognition software, to identify the users of the system), and 
 	determining that the predefined condition is met when the distance is more than a preset distance threshold ([0030] Wearable electronic device 310 can be in a holder, such as a mobile phone holder, or be clipped to the user's clothing, such as a clip used to attach the wearable electronic device or a holder to the user's belt.  Movement of the wearable electronic device can be quite subtle, as might be found when the user is sitting or standing.  Even when the user is sitting or standing, small movements occur when the user occasionally shifts positions).

With regard to claim 7, the limitations are addressed above and Kingsbury teaches wherein determining whether the wearable device is worn by the user (Figs. 3A-3B; [abstract] determines that a wearable electronic device is in a misplaced condition; [0001] It is common for users of wearable devices to clip the device to their clothing) comprises at least one: 
 	detecting a usage status of a fixing member of the wearable device (Fig. 4, 410; Fig. 6, 600 and 610; [0032] Because wearable electronic device 310 is no longer attached to the user, it is stationary which results in a misplaced condition that causes process 325 to occur that performs one or more alerts that are aimed at alerting user 300 that the user has left the wearable electronic device behind; [0035] At step 410, the setup process prompts the user whether device uses clip that is aware of being disconnected from user's clothing…Selected alerts might include sending text message, send email messages, sounding an audible alarm at the device, transmitting a phone message, transmitting a visual alert at the device using a bright light at the device's screen, etc. In one embodiment, the available notification types are selected from data store 435);
 	detecting whether the usage status of the fixing member of the wearable device changes from a fixed state to an unfixed state; 
 	determining a duration of the wearable device failing to acquire human body related data; or 
 	determining a duration of the wearable device failing to acquire motion related data.


 	instructing the wearable device to send an unworn reminder message ([0012] If the device completely stops moving during the time period when it is typically moving, then this is an indicator that the device is no longer being worn.  If this situation is detected, the user can be warned in a variety of possible ways.  Potential examples include: (1) a simple notification sound that is played shortly after the device has stopped moving.  Optionally, this alarm may continue to play periodically if the device remains still.  (2) Notifications may be sent to the user using other means, such as email or text messages; [0033] The alerts that occur when the misplaced condition is detected can include sounding an audible alarm at the wearable electronic device, transmitting a text message from the wearable electronic device to another device, transmitting a telephone call from the wearable electronic device to another device, transmitting an email message from the wearable electronic device to another device, and displaying a visible light at the wearable electronic device; [0035] Selected alerts might include sending text message, send email messages, sounding an audible alarm at the device, transmitting a phone message, transmitting a visual alert at the device using a bright light at the device's screen, etc.); or
 	instructing a smart terminal connected to the wearable device to send the unworn reminder message.

With regard to claim 9, Kingsbury teaches an apparatus for providing a notification (Fig. 3B; Fig. 6, 600; [abstract] determines that a wearable electronic device is in a misplaced condition), comprising: 
 	a processor ([0005] FIG. 1 is a block diagram of a data processing system; [0019] These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks; [0023] Information handling system 100 includes one or more processors 110 coupled to processor interface bus 112); and 
 	a memory storing instructions executable by the processor ([0016] a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory); [0023] Processor interface bus 112 connects processors 110 to Northbridge 115, which is also known as the Memory Controller Hub (MCH).  Northbridge 115 connects to system memory 120 and provides a means for processor(s) 110 to access the system memory; [0027] a communication device or other devices that include a processor and memory);
wherein the processor is configured to:
(Figs. 3A-3B; [abstract] determines that a wearable electronic device is in a misplaced condition; [0001] It is common for users of wearable devices to clip the device to their clothing);
 	obtain usage status information of a wearable device when the wearable device is unworn by the user (Fig. 3B; [abstract] In response to determining that the wearable electronic device is in a misplaced condition, the approach transmits an alert regarding the misplaced condition; [0008] FIG. 3B is a diagram depicting the same user having dropped the wearable electronic device at the first location and moved to a second location with the electronic device notifying the user; [0012] If the device completely stops moving during the time period when it is typically moving, then this is an indicator that the device is no longer being worn.  If this situation is detected, the user can be warned in a variety of possible ways); 
 	determine whether to send the notification based on the usage status information of the wearable device (Fig. 4, 410; Fig. 6, 600 and 610; [0032] Because wearable electronic device 310 is no longer attached to the user, it is stationary which results in a misplaced condition that causes process 325 to occur that performs one or more alerts that are aimed at alerting user 300 that the user has left the wearable electronic device behind; [0035] At step 410, the setup process prompts the user whether device uses clip that is aware of being disconnected from user's clothing…Selected alerts might include sending text message, send email messages, sounding an audible alarm at the device, transmitting a phone message, transmitting a visual alert at the device using a bright light at the device's screen, etc. In one embodiment, the available notification types are selected from data store 435); and 
 	send the notification when a predefined condition is met (Fig. 4, 410 and 425; Fig. 6, 600; [0032] FIG. 3B is a diagram depicting the same user that was shown in FIG. 3A having dropped the wearable electronic device at the first location and moved to a second location with the electronic device notifying the user).

With regard to claim 11, the apparatus claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the apparatus claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the apparatus claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the apparatus claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.



With regard to claim 16, the apparatus claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.





Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury et al. (U.S. 2018/0322768) in view of Yan (U.S. 2016/0364560).
With regard to claim 2, the limitations are addressed above and Kingsbury teaches determining whether the wearable device is worn by a user (Figs. 3A-3B; [abstract] determines that a wearable electronic device is in a misplaced condition; [0001] It is common for users of wearable devices to clip the device to their clothing). However, Kingsbury does not specifically teach: 
- 	monitoring a biometric parameter 
Yan teaches an electronic device comprising a wearable apparatus capable of forming a ring [abstract]. Yan also teaches monitoring a biometric parameter ([abstract] determine whether the first biometric information matches first preset biometric information; [0033] the first processor is configured to set the electronic device to the first operating state if the first biometric information matches the first preset biometric information and to the second operating state if the first biometric information does not match the first preset biometric information; [0095] The first sensor 120 illustrated in the embodiment can be reused to detect both the first biometric information and the second biometric information.  As such, a sensor is capable of performing detection of two pieces of biometric information and the electronic device is thus delicate and powerful; [0171] For the biometric information such as fingerprint and iris, illegal users may illegally pass the security matching verification of the electronic device by corresponding fingerprint gloves or contact lens obtained by stealing the fingerprint and the iris). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the wearable electronic device as taught by Kingsbury, to have included the biometric parameter as taught by Yan, to have achieved a wearable electronic device which can be used in a misplaced condition.

With regard to claim 10, the apparatus claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Cavarra et al. (U.S. 2017/0280223) teaches performing automated detection for wearable audio devices and unworn headsets.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171